UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-1463



In Re:   LOUISE BURTON-ALSTON,

                Debtor.

-------------------------------------

FELICIA SPRINCENATU,

                Plaintiff - Appellant,

           v.


RICHARD M. HUTSON, II, Trustee,

                Trustee - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:06-cv-00765-JAB; BK-97-16333)


Submitted:   July 31, 2008                 Decided:   August 7, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Felicia Sprincenatu, Appellant Pro Se.     Benjamin Eric Lovell,
CHAPTER 13 OFFICE DURHAM, Durham, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Felicia Sprincenatu appeals the district court’s order

adopting the magistrate judge’s recommendation to dismiss her

appeal from the bankruptcy court’s orders denying her motion to

reopen the underlying bankruptcy proceeding.   We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.   Sprincenatu v. Hutson,

Nos. 1:06-cv-00765-JAB; BK-97-16333 (M.D.N.C. Mar. 19, 2008).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          AFFIRMED




                              - 2 -